McCORD, Judge.
Appellants appeal only from that portion of a workers’ compensation order which awarded attorney’s fees to appellee based upon a finding that employer/carrier acted in bad faith in its payment of temporary disability benefits to appellee. We reverse.
The evidence shows that employer/carrier paid TTD benefits for each period during which appellee’s treating physician declared that appellee was not able to work. No medical evidence in the record contradicts the treating physician’s assessment of appellee’s ability to work. However, the deputy commissioner awarded ap-pellee temporary disability benefits for periods other than those during which her treating physician stated that she was unable to work. Appellee did not conduct an adequate work search for the periods in question. The record does not support the deputy commissioner’s finding of bad faith and, therefore, the award of attorney’s fees on that basis was error.
Appellants also contend that the DC erred in directing them to pay a $115 hospital bill upon which the record contains no evidence. We agree and direct that that portion of the order referring to the bill be stricken.
REVERSED.
MILLS, J., and TILLMAN PEARSON, (Retired) Associate Judge, concur.